Citation Nr: 0023407
Decision Date: 08/04/00	Archive Date: 09/08/00

DOCKET NO.  93-11 811	)	DATE AUG 04, 2000
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and post-traumatic stress disorder (PTSD).

(The issue of whether an October 7, 1981, decision of the Board of Veterans Appeals (Board), which denied entitlement to service connection for a nervous disorder, should be revised or reversed on the grounds of clear and unmistakable error (CUE), is the subject of a separate decision of the Board.)



REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 1992 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in No. Little Rock, Arkansas, which denied the veterans petition to reopen a claim for service connection for an acquired psychiatric disorder, to include schizophrenia and PTSD. The veteran timely appealed this determination to the Board.

When this matter was initially before the Board in April 1995, it was remanded for further development and adjudication.  Because the denial of the veterans application to reopen this claim was continued, the case was returned to the Board for further appellate consideration, and in a March 1997 decision, the Board determined that new and material evidence had been submitted to reopen the claim.  The Board then proceeded to review the claim on a de novo basis (i.e., considering all of the evidence on file, both new and old) and ultimately determined that service connection was not warranted.

The veteran appealed the denial of his claim for service connection for acquired psychiatric disorder to the United States Court of Veterans Appeals (now known as the United States Court of Appeals for Veterans Claims) (Court).  In an April 1998 order, the Court granted a joint motion for remand, vacated the Boards decision, insofar as it denied service connection on the merits, and remanded the case for additional proceedings.  

In July 1998, the Board remanded this matter to the RO for further development and adjudication, in accordance with the terms of the joint motion.  However, as the denial of the claim has been continued, the case has been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The veteran has experiencing various stressful events during service, to include in connection with his alleged associated with alleged combat service.

2.  The record contains competent diagnoses of PTSD and schizophrenia, and medical evidence suggesting a possible relationship those disorders and the veterans period of military service.  

3.  The veterans claim for service connection for an acquired psychiatric disorder, to specifically include both schizophrenia and PTSD, is plausible.


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and PTSD.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the facts, as shown by the evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active service or, if preexisting active service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  When a disease is first diagnosed after service, service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during the veterans service, or by evidence that a presumptive period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  For certain chronic diseases, such as a psychosis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a prescribed period following discharge from service, one year for a psychosis.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.

The preliminary question to be answered in this case is whether the veteran has in fact presented evidence of well-grounded claim.  A well-grounded claim is not necessarily a claim that will ultimately be deemed allowable.  It is a plausible claim, properly supported with evidence.  See 38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

In order for a claim for service connection to be well-grounded, there must be competent evidence (lay or medical, as appropriate) of:  (1) a current disability; (2) an in-service injury or disease; and (3) a nexus between the current disability and the in-service injury or disease.  Epps, 126 F.3d at 1468; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claim for service connection for PTSD requires essentially the same elements, except that the in-service injury or disease is satisfied by lay evidence of an in-service stressor, presumed credible for purposes of the well-grounded claim analysis.  See Patton v. West, 12 Vet. App. 272, 276 (1999).

Alternatively, a claim may be established as well grounded under the provisions of 38 C.F.R. § 3.303.  The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under he courts case law, lay observation is competent.  If the chronicity provision is not applicable, a claim may still be well grounded or reopened on the basis of 38 C.F.R. § 3.303(b) if the condition is observed during service or any applicable presumption period, continuity of symptomatology is demonstrated thereafter, and competent evidence relates the present condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).

In various statements and during his personal hearings, including one conducted before RO personnel in October 1998, the veteran identified numerous in-service stressful experiences.  They include both combat-related occurrences (e.g., seeing bodies of dead and wounded servicemen as well as being subjected to mortar and rocket attacks) as well as noncombat related occurrences (including seeing a snake crawl over his foot).

As noted in the July 1998 remand, Douglas A. Stevens, a clinical psychologist who examined the veteran in April 1993, October 1994 and August 1996, has indicated that, based on a history provided by the veteran, the results of his clinical evaluations, and his review of treatment records received, the veteran experienced stress of sufficient severity while stationed in Vietnam that caused him to develop symptoms of PTSD, which, in turn, rapidly decompensated into paranoid schizophrenia.  

Further, subsequent to the remand, the veteran submitted several medical reports, including a September 1998 report prepared by another private psychologist, Dr. James R. Moneypenney of Arkansas Psychological Services.  In that report, Dr. Moneypenney reviewed the veterans psychiatric history, interviewed him and administered psychological tests.  The report reflects that he diagnosed the veteran as having both schizophrenia and PTSD.  Dr. Moneypenney further opined that each of these disabilities was related to his period of service in Vietnam.  In addition, in a February 1999 report, Boyce F. Bargar, another private psychologist, indicated that he had had several therapy sessions with the veteran.  Dr. Bargar opined that events that took place during the veterans period of service in Vietnam triggered the onset of his schizophrenia.  Dr. Bargar further essentially reported that, although it was less clear, a diagnosis of PTSD should be considered as part of the veterans clinical picture.  The examiner concluded by stating that, regardless of whether a diagnosis of PTSD was appropriate, the veterans psychiatric disability was triggered by events that took place during his period of service in Vietnam.

Thus, the record shows that the veteran has asserted experiencing various stressful in-service event; that he has been diagnosed as having both schizophrenia and PTSD on numerous occasions; and that three different psychologists have each indicated that he suffers from psychiatric disabilityPTSD and/or schizophreniaas a result of his military.  Under these circumstances, the Board finds that the veteran has met his initial burden of showing that his claim for service connection for and acquired psychiatric disorder, to include schizophrenia and PTSD, is plausible, and hence, well grounded.


ORDER

As evidence of a well-grounded claim for service connection for an acquired psychiatric disorder, to include schizophrenia and PTSD has been presented, the appeal is granted to this extent.


REMAND

As the veteran has submitted a well-grounded claim of entitlement to service connection for an acquired psychiatric disorder, to specifically include both schizophrenia and PTSD, the RO must now consider the claim on the merits.  Prior to adjudication of the claim on the merits, however, the Board finds that additional development is warranted to fulfill the duty to assist.  

In view of the opinions of private psychologists noted above, the veteran must undergo examination by a VA psychiatrist to determine whether it is at least as likely as not that he currently suffers from psychiatric disability, to include schizophrenia and PTSD, as a result of his active military service.  However, prior to undergoing such examination, additional evidence should be associated with the claims file to ensure that the examiners review of the veterans pertinent history is an informed one.  

Specifically, the RO should obtain and associate with the claims file all outstanding records of psychiatric treatment of the veteran.  This should specifically include all records of treatment from the VA Medical Center (VAMC) in North Little Rock, Arkansas; from the Little Rock Community Mental Health Center; and from Drs. Moneypenney, Barger, and Stevens.  The RO should also obtain and associate with the claims file all medical records associated with the veterans award of benefits by the Social Security Administration (about which the veteran testified in October 1998).  

Additional preliminary development is also warranted with respect to the PTSD aspect of the veterans claim.  As noted in the July 1998 remand, in the joint motion, the parties agreed that the RO had to make preliminary determinations as to whether the veteran engaged in combat and, if so, whether the stressors that he has alleged are related to his combat service and are consistent with the circumstances of such service, since those determinations would, in turn, affect his burden of proof for establishing that the stressful incidents in question occurred.  See Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  It was further agreed in the joint motion that, assuming that corroboration of the alleged stressors in service is still warranted after making this determination, then the RO should contact the United States Army and Joint Services Environmental Support Group (ESG) (now known as the United States Army Service Center for Research of Unit Records (Unit Records Center)) which has access to this information.  

In the prior remand, the Board noted that the veterans service records (which reflect, inter alia, a military occupational specialty (MOS) of unit supply specialist, and no specific combat awards) do not clearly establish that the veteran engaged in combat with the enemy.  However, prior to undertaking any development to independently verify either the veterans participation in combat or a specific in-service stressful event, the Board requested that the RO first attempt to obtain additional information from the veteran, to include inviting him to submit evidence to corroborate his claim.  While the veteran did not provide additional information concerning his claimed stressors, he has submitted numerous lay statements, drafted by former service colleagues, in which the affirmants report that the veteran participated in combat activities during his Vietnam service.  

Although not specified in the prior remand, at this juncture, and consistent with the joint motion, the RO should have made a determination as to whether, on the basis of the record as a whole, the evidence sufficiently demonstrates that the veteran engaged in combat with the enemy, i.e., whether the veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99, 65 Fed. Reg. 6257(2000).  In this regard, the Court has repeatedly stressed that a determination as to whether the veteran engaged in combat cannot be made simply by reference to the existence or non-existence of certain combat awards or to his MOS.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  Rather, the determination must be made on the record as a whole, to include lay evidence submitted in support thereof.  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  

Thus, consistent with the directives of the joint motion, the RO must first make preliminary determinations as to whether, on the basis of evidence currently of record, the veteran engaged in combat with the enemy; and if so, whether any of the veterans purported stressors are consistent with the circumstances of such service.  However, if additional evidence is needed to make the combat status determination, or if the RO determines that the veteran did not engage in combat with the enemy (or that he did but his purported stressors are not consistent with the circumstances therewith), the RO should undertake the additional development previously requested to verify whether the veteran had combat service (to which a purported stressor is related), or to verify the occurrence of specific in-service stressful experience(s).  The Board notes that, although the RO determined that the veterans stressors were not of sufficient specificity to permit verification, and declined to undertake any efforts to independently corroborate the occurrence of the veterans combat action/in-service stressful experience(s), the Boards request that the RO contact the Unit Records Center and other official sources was not made contingent upon the veteran providing more specific details; rather, such development was to be (and now, if necessary, should be) made on the basis of the information of record.  

Further, in determining whether the evidence establishes the occurrence of an in-service stressful event, the RO should consider the Courts decision in Suozzi v. Brown, 10 Vet. App. 307 (1997).  In that case, the Court held that, by requiring corroboration of every detail, including the veterans personal participation, VA defined corroboration far too narrowly.  See Suozzi, 10 Vet. App. at 311.  In Suozzi, the Court found that a radio log, which showed that the veterans company had come under attack, was sufficient to corroborate the veterans alleged in-service stressor, despite the fact that the radio log did not identify the veterans participation.  

In the event that either combat service (to which a purported stressor that is deemed consistent with the circumstances of such service is related), or the occurrence of specific in-service stressful experience(s) is/are established, the VA psychiatrist who is designated to examine the veteran should address whether the corroborated activity(ies) or occurrence(s) is/are sufficient to support a diagnosis of PTSD.

The Board regrets that a second remand of this matter will further delay a decision in this case; however, the Board finds that such remand is necessary to comply with an order of the Court; and to ensure that all due process requirements are met, and the veteran is given every consideration with respect to the current issue on appeal.

Accordingly, the Board hereby REMANDS this matter to the RO for the following actions:

1.  The RO should obtain and associate with the claims file all outstanding records of treatment relating to the veteran.  This must specifically include all outstanding records from the North Little Rock VAMC.  After obtaining appropriate authorization, the RO should also obtain all outstanding records from Dr. Douglas A. Stevens, or any other examiner at the Southwestern Institute; from Dr. James R. Moneypenney, or any other examiner at Arkansas Psychological Services; from Dr. Boyce F. Bargar; from Dr. Paula Lynch, or any other examiner at Little Rock Community Mental Health Center; as well as all other records from any additional facility(ies) or source(s) identified by the veteran.  
If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.

2.  The RO should request, directly from the SSA, complete copies of any disability determination(s) it has made concerning the veteran and copies of the medical records that served as the basis for any such decision(s).

3.  The RO should make a determination as to whether, on the basis of the evidence currently of record (to include the veterans service records and lay statements submitted in his behalf, the evidence sufficiently establishes that the veteran engaged in combat with the enemy during his military service.  If it is determined that he engaged in combat during service (and he has asserted experiencing an in-service stressful experience that is consistent with the circumstances of his combat service), the RO should undertake no further development to verify the occurrence of a specific in-service stressful experience, skip the development requested in paragraphs 4 and 5, and proceed with paragraph 6.  If the RO concludes either that the veteran did not engage in combat with the enemy, or that the evidence is not sufficient to make a determination as to combat, the RO should proceed with the development requested in paragraph 4, below.  

4.  The RO should prepare a summary of all the veterans alleged combat action and in-service stressful experiences, and attempt to verify such action/experiences through appropriate means, specifically to include the United States Armed Services Center for Research of Unit Records (Unit Records Center) at 7798 Cissna Road, Suite 101, Springfield, Virginia,  22150; the National Personnel Records Center (NPRC); and similar sources. 

5.  Following receipt of a response from the Unit Records Center and any other contacted entity(ies), and after undertaking any additional development suggested, the RO should prepare a report detailing the nature of any combat action (to which a purported stressor is related) and/or specific in-service stressful experience(s) that it has determined are established by the record.  This report is then to be added to the claims file.  If no combat action (referred to above) or specific in-service stressful experience has been verified, then RO should so state in its report.

6.  After associating with the claims file all available records received pursuant to the above-requested development, the veteran should be scheduled to undergo a comprehensive VA psychiatric examination, to be conducted by a psychiatrist, to assess the nature and etiology of all current psychiatric disability.  The entire claims folder, to include a complete copy of this REMAND, must be provided to and be reviewed by the examiner.  The physician should provide a multi-axial diagnosis, reporting all psychiatric diagnoses found to be present.  Further, for each psychiatric disorder diagnosed, the examiner should indicate whether it is at least as likely as not that such disorder is a result of the veterans active military service.  The examiner should also offer an opinion as to whether it is at least as likely as not that schizophrenia was present in service or within the first post-service year.

As regards the PTSD aspect of the veterans claim, if any combat action (to which a purported stressor is deemed related) or specific in-service stressful experience(s) is/are found to be corroborated by the record, the examiner should specifically indicate whether such action/experience(s) is/are sufficient to support a diagnosis of PTSD.  If so, the examiner should specifically indicate how the other diagnostic criteria for the condition are met, and comment upon the link between the current symptomatology and the in-service combat action/stressful experience(s) referred to above.

In offering these opinions, the physician should specifically comment upon the opinions offered by Drs. Stevens, Moneypenney, and Bargar.  If the physician is unable to provide the requested information with any degree of medical certainty, he or she should clearly so state.  Otherwise, the physician must set forth the complete rationale underlying any conclusions drawn and opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a typewritten report.

7.  To help avoid future remand, the RO should ensure that all requested development has been completed (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  Upon completion of the above development, and after undertaking any other development deemed warranted by the record, the RO should readjudicate the veterans claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and PTSD, on the basis of all relevant evidence of record and all pertinent legal authority (to include 38 U.S.C.A. §§  1154(b) and 5107(b), and the Courts decisions in Dizoglio, Gaines, and Suozzi, cited to herein).  The RO must provide adequate reasons and bases for its decision, citing to all governing legal authority and precedent, and addressing all issues and concerns noted in this REMAND.

9.  If the benefits sought by the veteran continue to be denied, he and his representative must be furnished a Supplemental Statement of the Case (SSOC) and given an opportunity to submit written or other argument in response before the case is returned to the Board for further appellate consideration.

The purpose of this REMAND is to comply with an order of the Court, and to ensure that all due process requirements are met.  It is not the Boards intent to imply whether the benefits requested should be granted or denied.  The parties need take no action until otherwise notified, but they may furnish additional evidence within the appropriate time period.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims (known as the United States Court of Veterans Appeals prior to March 1, 1999) for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO to provide expeditious handling of all cases that have been 
 
remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans Appeals




  
